Title: To George Washington from William Herbert, 9 October 1797
From: Herbert, William
To: Washington, George



Dear Sir
Alexandria 9th October 1797—

I received the letter you did me the Honor to Write to me this day. Mr La Fayette Shall be Accommodated With the Kind of Gold that he wants.
The next Dividend in our Bank, will be declared the first Week in January, & paid in a very few days after—Bank Stock sold lately, at ten ⅌ Cent below par, I think the Number of Shares you mention, may be, at this period, purchas’d at the Same price. If you wish to buy any, Inclose me an order on the Bank to the Amount of as many Shares as you want, Calculating each Share at one Hundred & Eighty dollars, & I hope to be Able to procure them for you, in the Course of this Week. Such is the Scarcity of Cash & the Sacrifices that are daily making by Individuals to meet their Engagements —With the Utmost Respect & Esteem I am Dear Sir your Most Hble Servt

Wm Herbert

